Citation Nr: 0918325	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-00 438	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for peripheral neuropathy of the left upper extremity, 
status-post carpal tunnel release, beginning September 28, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 
1982 and from February 1997 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over this case was 
subsequently transferred to the Buffalo, New York, RO.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.  

At the onset, the Board notes that the Veteran's claim arises 
from a disagreement with a January 2006 rating decision that 
granted service connection for peripheral neuropathy, left 
upper extremity, status-post carpal tunnel release, as 
secondary to diabetes mellitus.  Upon the grant of service 
connection, the RO assigned staged ratings; specifically, a 
20 percent rating was assigned prior to September 28, 2005, 
and a rating of 30 percent was assigned thereafter.  Pursuant 
to a November 2006 statement of the case, the RO also 
assigned a temporary 100 percent disability rating, effective 
October 31, 2003, through December 1, 2003, because the 
Veteran underwent surgery on her left wrist.   

During the March 2009 hearing, the Veteran clarified that she 
was only appealing the issue of entitlement to an increased 
rating for peripheral neuropathy of the left upper extremity, 
status-post carpal tunnel release, which was currently rated 
as 30 percent disabling.  Additionally, her testimony focused 
on the reasons she believed she was entitled to an increased 
rating for the period beginning September 28, 2005.  
Therefore, even though she appealed a rating decision that 
assigned multiple ratings for her service-connected disorder, 
the only issue before the Board is whether she is entitled to 
a disability rating in excess of 30 percent for the time 
period beginning September 28, 2005.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  

2.  For the period beginning September 28, 2005, the 
Veteran's peripheral neuropathy of the left upper extremity 
resulted in no more than moderate incomplete paralysis of the 
lower radicular group.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for peripheral neuropathy of the left upper extremity, 
status-post carpal tunnel release, for the period beginning 
September 28, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8599-8512 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

As the Veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the Veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

In this case, the Veteran contends that her peripheral 
neuropathy of the left upper extremity, status-post carpal 
tunnel release, is more disabling than currently evaluated. 

Peripheral neuropathy affecting the Veteran's left upper 
extremity is rated by analogy to peripheral nerve diseases 
affecting the lower radicular group, which includes the 
intrinsic muscles of the hand and the flexors of the wrist 
and fingers, under DC 8512.  A 30 percent rating is assigned 
under DC 8512 for moderate incomplete paralysis of the lower 
radicular group on the minor (non-dominant) side.  A 40 
percent rating is assigned for moderate incomplete paralysis 
of the lower radicular group on the major (dominant) side and 
for severe incomplete paralysis of the lower radicular group 
on the minor side.  38 C.F.R. § 4.124a, DC 8512 (governing 
paralysis of the lower radicular group).   


In a March 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that she was right-handed.  
Hearing transcript (T.) at 14.  Specifically, she indicated 
that, although she used both hands and considered them to be 
equal, she favored her right hand.  T. at 7-8.  As the 
Veteran is right-hand dominant, the peripheral neuropathy of 
her left upper extremity involves her minor (non-dominant) 
side.  Accordingly, the evidence must show "severe" 
incomplete paralysis of lower radicular group, the intrinsic 
muscles of the hand and flexors of the wrist and fingers, in 
order to warrant the next higher 40 percent disability rating 
under DC 8512.  38 C.F.R. § 4.124a.  

Upon a review of the claims file, the Board finds that the 
evidence of record demonstrates that a disability rating in 
excess of 30 percent is not warranted.  It is noted that 
previous nerve conduction tests confirmed prolonged latency 
in the bilateral median nerves, for which the Veteran 
underwent a carpal tunnel release procedure of the left wrist 
in October 2003.  However, considering her post-surgery 
symptomatology, which includes complaints of pain, tingling, 
and numbness, her disability has not been shown to be 
"severe" in nature.  

The Board acknowledges that the record demonstrates decreased 
sensory perception of the left upper extremity; the September 
2005 VA examination indicated findings of "stocking 
numbness" from the distal to the wrists, bilaterally.  
However, after reviewing the Veteran's subjective complaints 
and objective findings on examination, the VA examiner 
diagnosed the Veteran with "moderate" peripheral neuropathy 
of the upper extremities.  In this regard, the VA examiner 
noted good grip strength and no atrophy of the thenal 
eminences.  Additionally, good apposition of the first finger 
to the tips of the rest of the fingers and full range of 
motion was demonstrated.  

The Board also acknowledges that the Veteran also sought 
treatment for chronic pain of the left thumb, complaining of 
stiffness and an inability to move it on an intermittent 
basis in May 2007, and that a more recent June 2008 VA 
examination also revealed decreased sensation in all 
modalities in the hands.  However, this evidence fails to 
demonstrate "severe" incomplete paralysis of lower 
radicular group.  To the contrary, the June 2008 VA 
examination noted that power, tone, and bulk of the arm 
muscles, including the wrist extensors, flexors, and small 
muscles of the hand, were normal.  In fact, the VA examiner 
opined that the Veteran could perform sedentary work if it 
did not require fine motor movements with the hands.  

Absent evidence of at least severe incomplete paralysis of 
the lower radicular group, the next higher rating of 40 
percent is not warranted.  Because the evidence demonstrates 
no more than decreased sensory perception, accompanied by 
subjective complaints of pain, tingling, numbness, and 
intermittent locking of the thumb, the Board finds that her 
symptoms more nearly approximates "moderate" incomplete 
paralysis of the lower radicular group.  Accordingly, a 40 
percent disability rating is not warranted under the 
applicable rating criteria.

In deciding whether the Veteran is entitled to an increased 
disability rating, the Board has also considered her 
statements and sworn testimony alleging that she is entitled 
to a higher rating due to pain and difficulty gripping things 
with her hands.  These statements reflect the Veteran's 
sincere belief that her symptoms are of such severity as to 
warrant higher rating for peripheral neuropathy of the left 
upper extremity; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran and her children have submitted 
statements pertaining to the severity of her disabilities.  
The Board notes that they are competent to report symptoms 
because this requires only personal knowledge as it comes to 
them through their senses.  Layno, 6 Vet. App. at 470.  
However, peripheral neuropathy is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009). 

The Veteran also alleged that both her right hand and left 
hand should be rated the same because they both are affected 
by peripheral neuropathy, status-post carpal tunnel release.  
In response, the Board emphasizes that the rating criteria of 
DC 8512 expressly provide for the application of different 
rating criteria depending upon whether a veteran's minor or 
major side is being evaluated.  Thus, even if her left-side 
symptoms are similar to those of her right, her left, non-
dominate upper extremity is rated less disabling than her 
right side under the mandates of DC 8512.  

For these reasons, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, to be more probative than 
the Veteran's assessment of the severity of her disability.  
Accordingly, as severe incomplete paralysis of the lower 
radicular group has not been shown, a disability rating in 
excess of 30 percent is not warranted.
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization due to the Veteran's disability of 
the left upper extremity.  Further, although the Board 
acknowledges that, in a July 2008 rating decision, she was 
awarded entitlement to individual unemployability and found 
to be unable to obtain and maintain substantially gainful 
employment due to her service-connected diabetes and related 
peripheral neuropathy of the extremities, which include both 
the upper and lower extremities bilaterally. It has not been 
shown that the peripheral neuropathy of her left upper 
extremity itself has resulted in any marked interference with 
employment.  For these reasons, the Board finds that the 
requirements for a referral for an extraschedular evaluation 
of her left upper extremity disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for an 
increased disability rating, the Board is unable to grant the 
benefits sought.  The Board further finds that her symptoms 
remained constant throughout each the period on appeal, and, 
as such, additional staged ratings are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  In any event, the Veteran's 
claim arises from her disagreement with the initial 
evaluation following the grant of service connection for 
peripheral neuropathy of the left upper extremity, status-
post carpal tunnel release.  The United States Federal 
Circuit Court and United States Court of Appeals for Veterans 
Claims have held that, once service connection is granted, 
the claim is substantiated; therefore, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For 
these reasons, the Board finds that no further notice is 
needed under VCAA.

As to VA's duty to assist, the RO associated service 
treatment records and VA outpatient treatment records with 
the claims file, and the Veteran submitted private medical 
evidence and statements in support of her claim.  
Additionally, she was afforded VA examinations with regard to 
the issue on appeal in September 2005 and June 2008.  

While the Veteran questioned the sufficiency of the June 2008 
VA examination during her March 2009 hearing testimony, the 
Board determines that both VA examinations were adequate for 
rating purposes.  While the Veteran indicated that she felt 
that the examination was not thorough and objected to the 
fact that the June 2008 VA examiner did not categorize her 
disability as "mild," "moderate," or "severe," there is 
no indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that the examiner misstated 
any relevant fact in evaluating her disability.  Moreover, 
the Veteran conceded that a reexamination was not necessary 
because the claims file contained medical records and other 
evidence sufficient for the Board to make a decision.  T. at 
15.  Therefore, the Board finds that the available records 
and medical evidence have been obtained in order to make an 
adequate determination with regard to the Veteran's claim. 

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  For 
these reasons, the Board finds that no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A disability rating in excess of 30 percent for peripheral 
neuropathy of the left upper extremity, status-post carpal 
tunnel release, beginning September 28, 2005, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


